DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 13, and 14, have been amended. Claims 7-9 and 20 have been cancelled. Claims 21-24 have been added.

 Response to Arguments
Applicant’s arguments, filed 02/10/2022, with respect to rejection of pending claims under 35 U.S.C. 102/103 have been fully considered and are persuasive.  The rejections of claims 1-6, 10-19 has been withdrawn. 
Applicant’s arguments, filed 02103/2022, with respect to rejection of claim 13 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejections of claim 13 has been withdrawn.

Allowable subject matter 
Based on the foregoing reasons, Claims 1-6, 10-19, and 21-24 filed 02/10/2022, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a decoder and method for obtaining a non-overlapped region and transform block to determine whether the transform block crosses a border of the non-overlapped region and splitting the transform blocks if border is crosses..
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
wherein the determining whether the TB crosses a border of the non-overlapped region or not, comprises: 
determining whether a coordinator corresponding to a corner sample of the TB and a coordinator corresponding to another corner sample of the TB are located in a same non- overlapped region; and 
in response to determining that the coordinator corresponding to the corner sample of the TB and the coordinator corresponding to the another corner sample of the TB are not located in the same non-overlapped region, determining that the TB crosses the border of the non- overlapped region.

Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Hsiang (US 20200195924 A1) teaches the decoding device generates predicted samples (or predicted samples array) for the current block using at least one of the neighboring samples according to the intra prediction mode but is silent on a modified prediction sample.

Furht (US 20210168409 A1) teaches a decoder includes circuitry configured to receive a bitstream, determine whether a block level geometric partitioning mode is enabled, determine a partitioning of a block into a first region and a second region.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486